DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “low refractive index” and “high refractive index”.  It is not clear what would be considered “high” or “low” for a refractive index.  Examiner assumes that any two values, wherein in one has a lower refractive index than the other would meet the limitations.  Clarification is requested.  Claims 2-17 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueger (US 20160137846).
Rueger discloses transparent semiconducting interference pigments with high color strength that is transparent to infrared wavelength.  Concerning claims 1 and 16, Rueger discloses the pigments are dispersed in a binder to form a coating (para. 0083-0086), wherein the pigment comprises at least two interlayers that alternate with a high refractive index layer (para. 0036-0046), wherein the pigment reflects a color (i.e. reflecting a portion in the visible wavelength) and does not absorb in NIR (i.e. transmits a portion in the NIR wavelength) (para. 0095).  Regarding claim 2, Rueger discloses that the mass tone of a coating comprising the pigment flakes is slight or to no mass tone at angles 45°/90° (para. 0023).  As such, since there is little to no reflection reduction, the pigments can be considered minimal in value and meet the limitations as claimed.  With respect to claim 3, the number of layers with the above would be 5 layers and would meet the limitations as claimed.  Regarding claims 8 and 9, Rueger discloses the high refractive index material is titanium oxide and silicon oxide (para. 0045).  With respect to claim 10, given that that the pigment does not absorb in NIR, the transmittance would be above the claimed range (para. 0095).  Concerning claim 13, the pigment particle has a predetermined color of gold, red, blue, green, or purple (Table 2).  In regards to claim 17, the pigments are used in a binder to form devices such as at least security products which would meet the limitations of “anti-counterfeit tags” (para. 0085).

Claims 1-9, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Laser & Photonics Review).
Lee discloses stacked photonic crystal stack optical filters that can be used as pigments.  Concerning claims 1 and 3, Lee discloses the photonic crystal stack comprises 5 to 9 layers, wherein the stack is formed from at least two low refractive index layers and at least one high refractive index layer, resulting in a stack that is capable of exhibiting the claimed optical properties since the materials and structure are the same as that claimed (pp. 354-361).  Examiner notes that that the term “capable” means the ability to exhibit the properties and since the materials and structure are the same, the filter of Lee would be “capable”.  The term “capable” does not mean that the structure exhibits the optical properties but has the ability to produce the claimed properties.  As such, the structure is “capable” for the above reasons.  Regarding claim 2, as shown in Figure 6(e), the color does not change or is maintained from 10° to 70°, wherein since the materials and resulting structure is the same, the variance would be within the claimed range.
With respect to claims 4-5, 8-9, and 14, the low refractive index layers, which include both the AR layers and Si3N4 layers since each are formed from silicon nitride, each have a refractive index of 2 and the high refractive index layers are amorphous silicon, which has refractive index of 4, wherein the difference in refractive index would meet the limitations as claimed (FIG. 1a).  Concerning claim 6, the stack is formed on a glass transparent, wherein glass is transparent (p. 355, Section 2.1).  In regards to claim 7, Lee discloses the stack can contain 9 layers, wherein this stack would have the claimed structure (p. 360, 1st col.).  With respect to claim 13, the reflected output is red, magenta, blue, and the like (p. 360, 1st col.).  Regarding claim 16, the optical stack can be formed into a plurality of pigment flakes (p. 354 and 361).  Concerning claim 17, the filter is used in sensors, displays, and the like (p. 354 and 361).

Claims 1-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballif et al. (US 20170033250).
Ballif discloses an optical filter comprising a photonic crystal stack.  Concerning claims 1 and 3, Ballif discloses the filter comprises at least 2 low refractive index layers and at least one high refractive index layer, wherein the filter transmits in IR and reflects a portion of the visible wavelength range, wherein the filter has 7 layers (para. 0199).  Regarding claims 4-5 and 8-9, the low refractive index material is silicon oxide and the high refractive index material is amorphous silica (para. 0199).  Given that the materials are the same as that claimed, the refractive index differences would be within the claimed ranges of claims 4 and 5.  Concerning claim 6, the stack is formed on a glass sheet (para. 0199).  Regarding claim 7, the stack comprises at least four amorphous silica layers and at least three silicon oxide layers, which would meet the limitations as claimed (para. 0199).  In regards to claims 2 and 10, since the materials, number of layers, and function are the same the properties as claimed in claims 2 and 10 would be met by the disclosure of Ballif.  With respect to claim 11, each of the silicon oxide layers has a thickness of 120 nm (para. 0199).  Regarding claim 17, the coated substrates can be adapted to have special color effects, which would be considered decorative in nature and as such, meet the limitations of claim 17 of a decoration (para. 0215).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger (US 20160137846).
With respect to claims 4 and 5, Rueger discloses the high refractive index materials have a refractive index from 2.0 to 2.7 (para. 0033) and the low refractive index materials have a refractive less than 1.8, wherein the differences would overlap and include the claimed ranges of claims 4 and 5 (para. 0044-0046).

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Laser Photonics Review) in view of Dobrowolski (Handbook of Optics).
Lee discloses the above but is silent to the claimed thickness values.
Dobrowolski discloses that the thicknesses and refractive index for each layer can be used to design multilayer stacks by a matrix method, in order to produce the desired optical characteristics such as a specific transmittance and reflectance, for the appropriate optical application (section 42.3).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed thicknesses, in order to produce the desired optical properties.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballif et al. (US 20170033250) in view of Dobrowolski (Handbook of Optics).
Ballif discloses the above but is silent the claimed thicknesses.
Dobrowolski discloses that the thicknesses and refractive index for each layer can be used to design multilayer stacks by a matrix method, in order to produce the desired optical characteristics such as a specific transmittance and reflectance, for the appropriate optical application (section 42.3).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed thicknesses, in order to produce the desired optical properties.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballif et al. (US 20170033250).
Ballif discloses the above, including the colors of the resulting optical stack can be red, blue, and the like (Table 1).  Ballif further discloses use of silicon nitride as one of the materials in the interference filters (para. 0137).  As such, it would have been obvious to one of ordinary skill in the art have the desired color for use in the desired application for at least aesthetic reasons.  Furthermore, silicon nitride is part of the group of materials specified for use as a material for interference films.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783